Title: Bartholomew Dandridge, Jr., to Henry Knox, 24 May 1794
From: Dandridge, Bartholomew Jr.
To: Knox, Henry


               
                  
                  24 May 1794.
               
               By the Presidents order B. Dandridge has the honor to send herewith enclosed to the Secretary of War, a letter just received by the president from the Govr of north Carolina; & to request the Secretary to cause such directions to be given, with regard to the subject thereof, as may be proper.
               A Letter to the President from Colo. Fitzgerald is also sent for the information of the Secretary, who is informed that the President thinks the arrangements therein mentioned of the fortifications for the defence of alexandria, are adviseable & are such as meet his approbation.
            